Citation Nr: 0212908	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  02-01 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle and foot injury as secondary to a service-
connected left ankle and foot disability. 

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left ankle and foot, currently 
evaluated as 10 percent disabling. 

(The issue involving an increased evaluation for residuals of 
a shell fragment wound of the left ankle and foot will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefits sought on 
appeal.

The Board is undertaking additional development concerning 
the issue of an increased evaluation for residuals of a shell 
fragment wound of the left ankle and foot, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  Upon its 
completion, the Board will provide notice of the development 
as required by Rule of Practice 903 (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the veteran's response, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his service-connection claim, and has obtained 
and fully developed all evidence necessary for the equitable 
disposition of the claim.

2.  Competent medical evidence shows that the veteran injured 
his right ankle and foot after falling from a train as a 
result of his service-connected shell fragment wound injury 
involving the left ankle and foot.

CONCLUSION OF LAW

The veteran's residuals of a right ankle and foot injury are 
proximately due to his service-connected left ankle and foot 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.126(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information necessary to substantiate a claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159). 

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
The veteran has been afforded a VA examination to evaluate 
his right lower extremity disorder.  The Board also finds 
that the discussions in the July 2001 rating decision, two 
August 2001 RO letters, and statement of the case have 
informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Further, there does not appear to be 
any available evidence that has not been either obtained by 
the RO or submitted by the veteran that is relevant to this 
claim.  In light of the favorable decision below, there is no 
adverse impact on the veteran in not specifically setting 
forth in a notice as to what evidence he should obtain and 
which evidence VA would obtain.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that further development of the 
record as to the service connection issue on appeal is not 
necessary.  See also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  The Board therefore finds 
that disposition of the veteran's service connection claim at 
the present time is appropriate.

The veteran sustained a shell fragment wound to his left foot 
in February 1944 while on active duty.  As a result, service 
connection was established for a shell fragment wound scar of 
the left ankle and foot.  The veteran now claims that he 
suffers from a disability involving his right ankle and foot 
as a result of his service-connected injury.  He alleges that 
he injured his right ankle and foot after falling from a 
train as a result of instability of his left ankle.  For the 
reasons set forth below, the Board finds that with resolution 
of reasonable doubt in the veteran's favor, service 
connection in this case is warranted. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In 
addition, a disability which is proximately due to or results 
from another disease or injury for which service connection 
has been granted shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a).  When aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The record shows that the veteran sustained a shell fragment 
wound to his left foot in February 1944 when a grenade 
accidentally went off during combat training.  A piece of 
shrapnel lodged between the ventral and internal malleolus 
was surgically removed, leaving a 3 1/2 inch scar on the medial 
aspect of the left ankle and foot.  X-rays revealed no 
evidence of bone or joint disease.  However, the veteran 
continued to report pain and weakness in his left ankle and 
foot. 

In July 1983, the veteran was admitted to Bassier Medical 
Center (BMC) after jumping off a train at work and fracturing 
his right ankle.  The veteran maintains that he was actually 
forced to jump because his left ankle had given way due to 
his service-connected shell fragment wound injury.  The 
treating physician at BMC submitted a letter in support of 
the veteran's claim, which was received by the RO in October 
2001.  The physician related that the veteran had fallen off 
an engine at work because pain in his left ankle caused him 
to lose his balance.  The physician said this injury resulted 
in displaced interarticular fractures of his right ankle.  
The examiner, without expressing his own opinion, also 
related that the veteran felt that the July 1983 injuries 
would not have occurred had there not been preexisting 
problems with his left lower extremity.  In a June 2002 
letter, a coworker confirmed that the veteran had fallen from 
a train at work and stated that he was the first person to 
come to the veteran's assistance after the accident.  
According to the coworker, the veteran told him that he had 
lost his balance because of weakness in his left ankle.  

Although the record on appeal contains a February 2001 VA 
medical opinion that the veteran's right ankle and right foot 
condition was likely not related to his left foot, and the 
actual 1983 medical records documenting the initial treatment 
for the right lower extremity injury only indicate that the 
veteran had "jumped" off of the train, the Board must 
accord equal weight to the treating physician's statement 
describing what occurred at the time of accident as related 
by the veteran as well as on the statement of the coworker of 
the veteran as to the events in question.  Based on the 
foregoing, the Board finds that the veteran injured his right 
ankle and foot as a result of his service-connected 
disability involving his left ankle and foot.  See Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue).  Accordingly, the Board finds 
that service connection for residuals of a right ankle and 
foot injury is warranted. 


ORDER

Service connection for residuals of a right ankle and foot 
injury is granted. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

